Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Note: The amendment of February 15th 2022 has been considered.
Claims 2 and 9 have been amended.
Claims 25-27 were added.
Claims 1-27 are pending in the current application.
Claims 13-24 are withdrawn from consideration.
Claims 1-12 and 25-27 are examined in the current application.
Any rejections not recited below have been withdrawn.

Claim Rejections - 35 USC § 112
In light of the amendments filed on February 15th 2022, the indefiniteness rejections of claims 2 and 9 have been withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Vrljic et al. (US Pub. 20150305390 A1).

Regarding claims 1 and 3: Vrljic discloses a method of extending the shelf-life of a meat analog comprising adding a heme-containing protein (e.g., leghemoglobin) from a plant source (e.g., legumes) (see Vrljic abstract; paragraphs [0128], [0129], [0135], [0136], [0260]), but fails to disclose clover (Trifolium subterraneum); However, while the leghemoglobin in Vrljic is not from the same source as the leghemoglobin recited in the claims, the heme-containing protein in Vrljic meets the heme-containing protein recited in the claims. Since it appears that Applicant is merely putting the source limitations not to differentiate the stabilizing effect of having the heme-containing protein in a particular amount from other sources, but merely to give credence to where the source is, it is Examiner’s position that the heme-containing protein from Trifolium subterraneum recitation, does not render the current limitations patentably distinct from the prior art.
Regard claims 2 and 25: Vrljic discloses of adding 0.01% to 5% of the heme-containing protein to meat analog (see Vrljic paragraphs [0022] and [0260]). Since the range of heme-containing protein recited in the claim overlaps the content of heme-containing protein in Vrljic, a prima facie case of obviousness exists (see MPEP §2144.05).
Regarding claim 4: Vrljic discloses freezing the meat analog (see Vrljic paragraph [0145])
Regarding claim 5: Vrljic discloses refrigerating the meat analog to a temperature between 0 to 6°C (see Vrljic paragraphs [0104] and [0225]).
Regarding claim 6: Vrljic discloses the meat analog comprises a preservative (e.g., sodium chloride) (see Vrljic paragraphs [0027]-[0029]).
Regarding claim 7: Vrljic discloses the meat analog comprises an additive (see Vrljic paragraph [0030]).
Regarding claim 8: Vrljic discloses the meat analog is color stable (see Vrljic paragraph [0105]).
Regarding claims 9-11, 26 and 27: Vrljic discloses adjusting the pH of the meat analog to about 5.8 using citric acid (see Vrljic example 32). Given the fact the pH levels recited in claims 9 and 26-27 are close enough to the pH levels disclosed in Vrljic, it would have been obvious to a skilled artisan that the pH levels recited in claims 9 and 26-27 are but obvious variants of that disclosed in Vrljic (see MPEP §2144.05).
Regarding claim 12: Vrljic discloses increasing the pH of the meat analog using alkaline buffer (see Vrljic examples).

Response to Arguments
Applicant's arguments filed February 15th 2022 have been fully considered but they are not persuasive.

Applicant argues on pages 5-7 of the “Remarks” that the prior art references fail to render the claimed invention obvious, as the specification provides evidence that clover hemoglobin is more storage stable than soybean hemoglobin, which is the source hemoglobin contemplated in the examples in Vrljic. The examiner respectfully disagrees.
While the Examples in Vrljic disclose soybean hemoglobin, Vrljic discloses the hemoglobin may be from legumes, such as clovers (see Vrljic paragraph [0315]). Moreover, as noted by applicant in lines 29-31 on page 9, the auto-oxidation rates of the soybean hemoglobin (LBA) and clover hemoglobin (TSUD) are similar (i.e., 0.021/hr and 0.024/hr respectively). Accordingly, the two legume-based hemoglobins are not significantly different enough to render the claimed invention patentable over the meat analog in Vrljic. The fact the auto-oxidation rates of the soybean hemoglobin and clover hemoglobin differ, does not render the provided rates unexpected or critical, as the auto-oxidation rates differ only slightly and not to a degree that one of ordinary skill in the art would consider the different critical or unexpected. As set forth in MPEP §706.02, [a]pplicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991).
Moreover, the data provided further fails to show unexpected results, as the examples in the current specification discloses comparing the auto-oxidation of soybean hemoglobin (LBA) to the auto-oxidation of a hypothetical clover hemoglobin (TSUD) at different wavelengths rather than at similar wavelengths (see Specification, Example 1) in order to arrive at the improved storage life as currently claimed and thus a full comparison cannot be made as to the differences in the auto-oxidation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                             
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792